United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2303
                                     ___________

Chester Allen Bettis,                  *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       * Appeal from the United States
State of Missouri; James Anthony       * District Court for the
Gammon; Michael Shortridge; Howell * Western District of Missouri.
County, Missouri; John Wiles;          *
Missouri Board of Probation and        *   [UNPUBLISHED]
Parole; Cranston Mitchell; Donnie      *
Acklin; John C. Holstein,              *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: August 7, 1998
                               Filed: August 14, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Missouri inmate Chester Allen Bettis appeals the district court&s1 order dismissing
with prejudice his civil rights complaint on the ground that Bettis knowingly


      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
misrepresented his litigation history on his application to proceed in forma pauperis.
Having carefully reviewed the record and the parties& briefs, we conclude the district
court did not abuse its discretion. See Romesburg v. Trickey, 908 F.2d 258, 260 (8th
Cir. 1990). Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B. We deny as moot Bettis&s motion on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-